DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the abstract should be on a single paragraph, single page and the content is between 50-250 words.  Correction is required.  See MPEP § 608.01(b).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. USP 10,128,859. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of USP 10,128,859 discloses similar limitations and function as claimed the in instant application such as: coupling an analog input signal to a first ADC circuit of a first stage of a pipelined analog-to-digital (ADC) circuit and to a digital-to-analog converter (DAC) circuit of the first stage; opening a switch to decouple the DAC circuit of the first stage from a bias voltage, the opening resulting in a noise charge onto the DAC circuit of the first 10stage; sampling a representation of the noise charge; loading an output of the first ADC circuit of the first stage onto the DAC circuit of the first stage to generate a combination of a residue and the noise charge; sampling a representation of the combination of the residue and the noise 15charge; and determining a difference between the sampled representation of the noise charge and the sampled representation of the combination of the residue and the noise charge to cancel the noise charge.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. USP 10,128,859. Although the claims at issue are not identical, they are not the claim of USP 10,128,859 discloses similar limitations and function as claimed the in instant application such as: amplifying the noise charge prior to sampling the representation of the noise charge; and amplifying the combination of the noise charge and the residue prior to sampling the representation of the combination of the residue and the noise charge.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. USP 10,128,859. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of USP 10,128,859 discloses similar limitations and function as claimed the in instant application such as: wherein sampling the representation of the noise charge includes: sampling the representation of the noise charge onto a second stage of the pipelined ADC circuit, and wherein sampling the representation of the combination of the residue and the noise charge includes: 15sampling the representation of combination of the noise charge and the residue onto the second stage.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. USP 10,128,859. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of USP 10,128,859 discloses similar limitations and function as claimed the in instant application such as: wherein the pipelined ADC circuit is a differential ADC circuit, and wherein coupling the analog input signal includes: 20coupling a differential analog input signal.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. USP 10,128,859. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of USP 10,128,859 discloses similar limitations and function as claimed the in instant application such as: coupling the analog input signal to an ADC circuit of a first stage of a 25pipelined analog-to-digital ADC circuit; loading an output of the first ADC circuit of the first stage onto a DAC circuit of the first stage; opening a switch to decouple the DAC circuit .
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. USP 10,128,859. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of USP 10,128,859 discloses similar limitations and function as claimed the in instant application such as: amplifying the noise charge prior to sampling the representation of the noise charge; and amplifying the combination of the noise charge and the residue prior to sampling the representation of the combination of the residue and the noise charge.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. USP 10,128,859. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of USP 10,128,859 discloses similar limitations and function as claimed the in instant application such as: wherein sampling the representation of the noise charge includes: 25WO 2019/162285PCT/EP2019/054130 sampling the noise charge onto a second stage of the pipelined ADC circuit, and wherein sampling the representation of the combination of the residue and the noise charge includes: 5sampling the representation of the combination of the noise charge and the residue onto the second stage.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. USP 10,128,859. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of USP 10,128,859 discloses similar limitations and function as claimed the in instant application such as: wherein the pipelined ADC circuit is a .
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. USP 10,128,859. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of USP 10,128,859 discloses similar limitations and function as claimed the in instant application such as: a first ADC circuit of a first stage of the pipelined ADC circuit; a digital-to-analog converter (DAC) circuit coupled to an output of the first 15ADC; and a control circuit configured to control operation of a plurality of switches to: couple an analog input signal to the DAC circuit of the first stage and to the first ADC circuit of the first stage; open a switch to decouple the DAC circuit of the first stage from a 20bias voltage, the opening resulting in a noise charge onto the DAC circuit of the first stage and a representation of the noise charge at the output of an amplifier circuit coupled to the DAC circuit; sample the representation of the noise charge; load an output of the first ADC circuit of the first stage onto the DAC 25circuit of the first stage to generate a representation of a combination of a residue and the noise charge at the output of the amplifier; sample a representation of the combination of the residue and the noise charge; and determine a difference between the sampled representation of the 30noise charge and the sampled representation of the combination of the residue and the noise charge to cancel the noise charge.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. USP 10,128,859. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of USP 10,128,859 discloses similar limitations and function as claimed the in instant application such as: wherein the analog input signal is a differential analog input signal, and wherein the pipelined ADC circuit is arranged in a differential configuration.
18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. USP 10,128,859. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of USP 10,128,859 discloses similar limitations and function as claimed the in instant application such as: first ADC circuit of a first stage of the pipelined ADC circuit; a digital-to-analog converter (DAC) circuit coupled to an output of the first ADC; and a control circuit configured to control operation of a plurality of switches to: couple an analog input signal to the DAC circuit of the first stage and to the first ADC circuit of the first stage; load an output of the first ADC circuit of the first stage onto the DAC circuit of the first stage; PRELIMINARY AMENDMENTPage 8 Serial Number: UnknownDk: 386'7.501US2 Filing Date: Heee with Title: CORRELATED DOUBLE SAMPLING ANALOG-TO-DIGITAL CONVERTER open a switch to decouple the DAC circuit of the first stage from a bias voltage, the opening resulting in a noise charge onto the DAC circuit of the first stage and a representation of the noise charge at the output of an amplifier circuit coupled to the DAC circuit; sample the representation of the noise charge; couple the analog input signal onto the DAC circuit of the first stage to generate a representation of a combination of a residue and the noise charge; sample the representation of the combination of the residue and the noise charge; and determine a difference between the sampled representation of the noise charge and the sampled representation of the combination of the residue and the noise charge to cancel the noise charge.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art fails to teach or suggest the following objected features: filtering the representation of the noise charge prior to sampling the representation of the noise charge; and filtering the representation of the combination of the noise charge and the residue prior to sampling the representation of the combination of the residue and the noise charge.

Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art fails to teach or suggest the following objected features: filtering the representation of the noise charge prior to sampling the representation of the noise charge; and filtering the representation of the combination of the noise charge and the residue prior to sampling the representation of the combination of the residue and the noise charge.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art fails to teach or suggest the following objected features: filtering the representation of the noise charge and/or the representation of the combination of the residue and the noise charge includes: settling a voltage; and after settling, reducing a bandwidth to band limit the representation of the noise charge ard/or the representation of the combination of the residue and the noise charge.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art fails to teach or suggest the following objected features: at least one impedance element coupled to the amplifier circuit in a negative feedback configuration.

Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art fails to teach or suggest the following objected features: a dynamic filter, wherein the control circuit configured to control operation of the plurality of switches to sample the representation of the noise charge and to sample the representation of the combination of the residue and the noise charge is configured to control operation of the plurality of switches to: filter the representation of the noise charge using the dynamic filter; and/or filter the representation of the combination of the residue and the noise charge using the dynamic filter.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art fails to teach or suggest the following objected features: at least one impedance element coupled to the amplifier circuit in a negative feedback configuration.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art fails to teach or suggest the following objected features: wherein the at least one impedance element includes a capacitor coupled between the output and the input of the amplifier to create a virtual ground at the input of the amplifier.
Cited References
Cited references are related to instant application subject matters.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T MAI whose telephone number is 571 272-1807. The examiner can normally be reached on Monday-Thursday 7am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAM T MAI/Primary Examiner, Art Unit 2845